Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/1/2021, with respect to the rejection(s) of the newly amended claim(s) have been fully considered and are not persuasive. 

Regarding the drawings, the arguments do not address the objection to the drawings as presented.  Applicant’s figure 3 in which is the only depiction of the claimed cylinder does not show the multiple bends at different spacing’s.  As understood, the two structures are different embodiments.  The only discussion of figure 3 is found in paragraph 45, and does not provide any overlap with the other embodiments and/or inventions.  The claims appear to combine and claim embodiments and invention which were not originally disclosed to be combined.  Fig. 3 does not depict he claimed shape of the wire, nor is there a figure depicting the cylinder with the claimed wire shape, nor is there a explicit disclosure of a cylinder with a wire shape as specified.  For the purposes of the art rejections Applicant’s figure 3 is used as the basis for the claim interpretation.

Arguments to the various interpretations of the claimed “spacing” are not persuasive.  The originally filed written description fails to provide any range for the “spacing.”  Zero is a commonly used value used when specifying a range.  Without 

    PNG
    media_image1.png
    34
    389
    media_image1.png
    Greyscale

A spacing of zero is common art independent terminology and a reasonable interpreted value when a range is not disclosed and/or wherein there is no explicit statement that the value has to be non zero.
  The written description is completely silent upon stating the wire is electrically isolated from the cylinder.  As pointed to for support for the current amendment, the cylinder is electrically isolated from the substrate.   The cylinder is however stated in the paragraph 45 to be capable of being electrically connected to a potential.  Being electrically isolated from the substrate by the supporting base structure as depicted in figure 3, however supports the interpretation that the spacing can include zero.  If not, how exactly will the cylinder be held at a potential if it is not electrically connected to a wire?  As best understood, Fig. 3 depicts a “spacing” of zero providing a electrical contact such that the cylinder may be electrically connected as described, as no other electrical contact capable of providing a potential is depicted.  
 
Regarding the augments directed to Zhou et al., Uno and Schrom et al., that the cited references are not applicable as the claimed invention has a “different function”, this argument is not persuasive.  The claimed invention only shown in figure 3 and lone paragraph 45 does not explicitly describe a function of the invention.  Paragraph 45 on the contrary describes a magnetic core cylinder,  a overlapping wire, and “the region is 
As a current passes though a wire a magnetic field is induced. Oppositely, a magnetic field induces a current.  Changing potentials will result in changing magnetic fields, thereby changing induced currents.  This fundamental to inductors and transformers which a simplify circuits comprised based off of inductors.  Applicant’s own figure 3 is essentially a generic magnetic core inductor with a single winding.  Simply understanding of E&M, reading Applicant’s lone descriptive paragraph 45 and viewing figure 3, one of ordinary E&M knowledge would recognize the current in loop of wire pass over and around the magnetic core will have well understood results (see https://en.wikipedia.org/wiki/Inductance#Magnetic_cores).

The wire shown in Zhou’s prior art figure 5 will have the same expect results as applicant’s nearly identical arrangement as shown in figure 3.  As both are merely a wire looped over a ferromagnetic cylinder.

    PNG
    media_image2.png
    813
    1013
    media_image2.png
    Greyscale



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The claimed subject matter of pending claim 14, is clearly drawn to the embodiment of figure 3, which demonstrates a “cylinder” spaced away from the wire.  Multiple bends of the wire interpreted to include the arched wire as depicted in figure 3.  Further dependent claims recite specific bending shapes which are shown with regards to different embodiments which do not include the “cylinder”.
Therefore, the “characterized in that the bond wire is bent to form regions aligned parallel to the surface of the carrier and regions perpendicular to the surface of the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14, 16 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed written description and figures do not provided a explicit disclosure of device recited in the claims.  A multi bend wire is not described in the written description to be combined with the cylinder nor is the arrangement provided in the original figures.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20050122198 A1) in view of Uno et al. (US 20160315063 A1) in view of Schrom et al. (US 20080238602 A1).



    PNG
    media_image2.png
    813
    1013
    media_image2.png
    Greyscale

Regarding claim 14, Zhou discloses a electrically conductive bond between at least two electrical components [505/506/522/519] and/or devices at a carrier [502] mounted with electronic and/or electrical devices (Zhou et al. Fig. 5), said electrically conductive bond being formed with a bond wire [511], wherein the bond wire [511] is bonded with a force fit, shape matching and/or material continuity to the electrical components and/or devices (Zhou et al. Fig. 5), and is shaped in arcuate form between the electrical components and/or devices at a spacing from the surface of the carrier (Zhou et al. Fig. 5)1, and the electronic and/or electrical devices arranged thereon, characterized in that the respective bond wire is bent a multiple of times with changing directions (ie. a arch as shown in applicant’s own supporting figure may be considered multiple bends to change the direction of a wire at instantaneous points along the arch.) between the electrical components and/or devices such that tips or regions of individual arcs are arranged at different spacings from the surface of the carrier (Zhou et al. Fig. 5)2; and 
at least one element formed as a cylinder [521] from or by an electrically conductive material is arranged longitudinally parallel to the carrier surface between the surface of the carrier [502] and the bond wire, electrically insulated from the carrier surface 502 (Zhou et al. ¶32-substrate is a dielectric, thus the cylinder of Zhou is understood to be electrically isolated from the surface.  Further note Zhou fig. 2, where the cylinar is isolated from the substrate and supported by insulative epoxy 142.) and the electrically conductive material is arranged at a spacing from the bond wire (Zhou et al. Fig. 5 & 2)3.
Zhou et al.  is merely silent upon wherein the conductive magnetic core of the cylinder shaped inductor is explicitly grounded or connected to a potential.  At the time of the invention magnetic core and connected to a predefinable electrical potential or ground potential (¶inductors were known and used in semiconductor chip devices. See Shrom et al. which teaches the known used of grounded magnetic core inductors in 
In view of Schrom et al. and what is understood in the inductor art regarding general circuit protection, it would be obvious for one of ordinary skill in the art to modify Zhou et al.  as grounding of a inductor core was known at the time of the invention, and reasonably expected to provide generic benefits such as circuit protection.

Further regarding the limitation or wherein a bond wire is bent a multiple of time, even should the wire of Zhou which is depicted in the same manner in which the Applicant’s depict the feature, it is none the less recognized in the art that wire bond wires routinely have multiple bends creating multiple arches, saddles, of planar portions at different heights form the carrier.  For support of this conventional understanding see Uno et al. Figs. 1A & 1B.

Arguendo, should the “bent multiple times” merely be inherent imperfections in a wire, and be present in applicant’s figure 3., As taught in Uno et al. the claimed shape may be a generic shape expected by one of ordinary skill in the art, as the clean arc shape as drawn in Zhou is not in reality the general shape of the wire.  As disclosed in 
It would be obvious to one of ordinary skill in the art at the time of the invention to expect or anticipate a wire bonded wire to have multiple bends, as claimed shapes are known and expected by products of the wire bonding process.

    PNG
    media_image3.png
    636
    500
    media_image3.png
    Greyscale




Regarding claim 16, Zhou in view of Uno et al in view of Schrom et al. discloses a bond in accordance with claim 14, characterized in that the bond wire  has a non-rotationally symmetrical cross-section (Zhou et al. Fig. 5 – See regarding claim 14).




Regarding claim 21, Zhou et al. in view of Uno et al in view of Schrom et al. discloses a bond in accordance with claim 14, characterized in that the cylinder is arranged in a tip of the bond wire such that the bond wire (1) at the tip (1.1) follows a surface form of the cylinder (Zhou et al. Fig. 5 – Using the interpretation from Applicant’s figure 3  & Uno et al. Figs. 1A-B – See regarding claim 14).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/9/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: The cited art depicts the same shapes as depicted in Applicant’s figure representing the wire over a analogous cylinder.  The understanding of “bent multiple time” is based upon Applicant’s figure 3 and it’s written description found in paragraph 45.
        2 Id.
        3 Id.